McDonald, judge.
Our opinion affirming this conviction is reported in Tex.Cr.App., 372 S.W.2d 690.
The Supreme Court of the United States, on J me 22, 1964, vacated the judgment and remanded the case, Etchieson v. Texas, 378 U.S. 589, 84 S.Ct. 1932, 12 L.Ed.2d 1041 (1964), to this Court for consideration in light of Aguilar v. Texas, 378 U.S. 108, 84 S.Ct. 1509, 12 L.Ed.2d 723 (1964).
The holding of the Supreme Court of the United States in Aguilar v. Texas is binding upon this Court and requires reversal of this conviction.
Accordingly, the judgment is reversed and the cause is remanded.